Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 16
b.	Pending: 1-4, 6-8 and 10-20
Claims 1, 10 and 16 have been amended, claims 5 and 9 have been canceled. 

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 1/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihata et al. (US 20050144373) in view of various embodiments.


Regarding independent claim 1, Kirihata discloses an apparatus (Figs. 2(a)-10), comprising: 

a first region coupled to a first number of main input/output (MIO) lines of the memory bank (Figs. 5(a)-5(c) along with [0027] describes that long wordline array 170 (which is first region), in communication through bus 180 with controller 185); the first number of MIO lines each having a first length (Figs. 5(a)-5(c) along with [0027] describes that the first region 170 consists of long wordlines); and
a second region coupled to a second number of MIO lines of the memory bank (Figs. 5(a)-5(c) along with [0027] describes that short wordline array 160 (which is second region)); the second number of MIO lines each having a second length shorter than the first length ([0027] describes that second region 160 has shorter wordlines than first region 170), the second number of MIO lines configured to be active during at least a portion of a time in which the first number of MIO lines are active 
a signal generator (80; Fig. 2(a) and [0024] describes memory controller 80) coupled to the memory array (Fig. 2(a) shows that block 80 being coupled to memory array 50) and configured to:
generate a first control signal that activates the first number of MIO lines at a first time; and generate a second control signal that activates the second number of MIO lines at a second, subsequent time (Fig. 3 along with [0025] describes that controller 80 simultaneously sends a signal to arrays 60 and 70 to retrieve byte 140. However, array 70 receives the signal earlier than array 60 because of the closer proximity of array 70 to memory controller 80).

Regarding claim 2, Kirihata discloses all the elements of claim 1 as above and further the signal generator is configured to generate each of the first control signal and the second control signal responsive to one of a READ command and a WRITE command ([0023] describes the invention is capable of other embodiments and of being practiced or being carried out .

Claims 3, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihata et al. (US 20050144373) in view of Lee et al. (US 20090003106).

Regarding claim 3, Kirihata discloses all the elements of claim 1 as above but does not disclose the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a precharge command.
However Lee teaches the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a precharge command (Fig. 6, [0031] and claim 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Kirihata such that the signal generator is further configured to reset each of the first control signal and the second control signal responsive to a 

Regarding independent claim 10, Kirihata discloses a method of operating a memory device (Figs. 2(a)-10), comprising: 
generating a first control signal to activate a first number of main input/output (MIO) lines coupled to a first data terminal region of a memory bank at a first time (Fig. 5(a) along with [0027] shows memory cell array 160 (second region) and 170 (first region) and together they form a bank 150); generating, while the first number of MIO lines are active (Abstract, [0025] and claim 9 all recite the same concept of simultaneously signaling the first array and the at least one other array (which are two different regions 170 and 160). Also Fig. 6 and [0027] describes the overlapping nature of accessing both short and long arrays), a second control signal to activate a second number of MIO lines coupled to a second data terminal region of the memory bank at a second, subsequent time (Fig. 3 along with [0025] describes that controller 80 simultaneously sends a signal to arrays 60 and 70 to retrieve byte 140. However, array 70 receives the signal earlier than array 60 because of the closer proximity of array 70 to memory controller 80); a length of each of the first number of MIO lines being 
Kirihata is silent about resetting each of the first control signal and the second control signal in response to a command.
However Lee teaches resetting each of the first control signal and the second control signal in response to a command (Fig. 6, [0031] and claim 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to Kirihata such that resetting each of the first control signal and the second control signal in response to a command in order to provide control circuit as taught by Lee ([0001]).

Regarding claim 11, Kirihata and Lee together disclose all the elements of claim 10 as above and through Lee further generating the first control signal comprises generating the first control signal responsive to one of a READ command and a WRITE command (Fig. 6 along with [0028] describes control signals are being generated in response to read command and write command).


Regarding claim 12, Kirihata and Lee together disclose all the elements of claim 10 as above and through Lee further generating the second control signal comprises generating the second control signal responsive to one of a READ command and a WRITE command (Fig. 6 along with [0028] describes control signals are being generated in response to read command and write command).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Kirihata such that generating the second control signal comprises generating the second control signal responsive to one of a READ command and a WRITE command in order to provide control circuit as taught by Lee ([0001]).


It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Kirihata such that resetting each of the first control signal and the second control signal in response to the command comprises resetting each of the first control signal and the second control signal in response to a precharge (PRE) command in order to provide control circuit as taught by Lee ([0001]).

Regarding claim 14, Kirihata and Lee together disclose all the elements of claim 10 as above and through Kirihata further activating the first number of MIO lines at the first time; and activating the second number of MIO lines at the second, subsequent time (Fig. 6 shows in flowchart accessing two different regions through two different lines in a sequential manner).
s 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihata et al. (US 20050144373) in view of Hidaka (US 20010019512).

Regarding claim 4, Kirihata discloses all the elements of claim 1 as above and through Hidaka the first region comprises an upper data terminal region (Fig. 1 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. 5 corresponding to memory bank 40-F may constitute “upper data terminal region”) and the second region comprises a lower data terminal region (Fig. 1 along with [0067] describes data input/output terminal capable of transmitting/receiving data to/from an external device for transferring input/output data between the data input/output terminal and the input/output buffer 60. According to Fig. 5 corresponding to memory bank 40-N may constitute “lower data terminal region”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hidaka to modified Kirihata such that the first region comprises an upper data terminal region 

Regarding claim 6, Kirihata discloses all the elements of claim 1 as above and through Hidaka each memory bank of the number of memory banks further comprises a transfer gate configured to receive one of the first control signal and the second control signal (Fig. 5 along with [0086] describes a selection circuit SW1, /SW1 through SWn, /SWn to receive control signals CSI).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hidaka to modified Kirihata such that each memory bank of the number of memory banks further comprises a transfer gate configured to receive one of the first control signal and the second control signal in order to provide with dynamic semiconductor memory device having a large data I/O width and capable of speeding up data input/output and reducing power consumption as taught by Hidaka ([0002]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirihata et al. (US 20050144373) in view of Ko (US 20050105363).

Regarding claim 7, Kirihata discloses all the elements of claim 1 as above but does not explicitly show the signal generator includes: a first path including a first delay element and a first flip-flop to generate the first control signal; and a second path including the first delay element, a second delay element, and a second flip- flop to generate the second control signal.
However Ko teaches the signal generator includes: a first path including a first delay element and a first flip-flop to generate the first control signal (Fig. 4 shows AL FLIP-FLOP DELAY UNIT 200 to generate control signal yadd_AL); and 
a second path including the first delay element, a second delay element, and a second flip- flop to generate the second control signal (Fig. 4 shows CL FLIP-FLOP DELAY UNIT 300 to generate control signal yadd_CL).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ko to modified .

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20010019512) in view of Kirihata et al. (US 20050144373).

Regarding independent claim 16, Hidaka discloses an electronic system comprising (Figs. 1-10): 
at least one input device; at least one output device; at least one processor device operably coupled to the input device and the output device ([0011] describes data input/output circuit and a plurality of decoding circuits and a control circuit. Here processor is inherently present though Hidaka is silent about it); and 

a controller (Fig. 1 shows various parts of controller like, Control Circuit 20, Address Buffer 25, Decoding Circuit 30 etc.), the controller configured to: 
activate, at a first time, a first number of main input/output (MIO) lines (Fig. 1 and [0061] describes that pairs of global data I/O lines GIOP1 to GIOPn are split into regions corresponding to the memory blocks. Fig. 5 along with [0084] describes that the memory cell array 40 is split into a memory block 40-N near to the data input/output circuit 50 and a memory block 40-F far from the data input/output circuit 50. Here GIO lines to far memory bank 40-F constitutes first number of MIO lines) of a memory bank (Figs. 1, 5, 8, 10 along with [0061]-[0062] describes that the memory cell array 40 is split into a plurality of memory blocks and each of the plurality of memory blocks can be treated as an independent bank. [0119]-[0120] describes a second embodiment where memory blocks 40-F and 40-N operate as the same bank); and 
activate, at a second, subsequent time and while the first number of MIO lines are active, a second number of MIO lines (Fig. 5 and [0084] same bank), each of the first number of MIO lines having a length greater than a length of each of the second number of MIO lines (Fig. 2 shows that distance to memory block 40-F from the data input/output circuit 50 is greater than distance to memory block 40-N from the data input/output circuit 50), and each of the first number of MIO lines being independent of each of the second number of MIO lines (Figs. 5-7 
Hidaka is silent about while the first number of MIO lines are active,
However Kirihata teaches while the first number of MIO lines are active (Abstract, [0025] and claim 9 all recite the same concept of simultaneously signaling the first array and the at least one other array (which are two different regions 170 and 160). Also Fig. 6 and [0027] describes the overlapping nature of accessing both short and long arrays).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kirihata to Hidaka such that while the first number of MIO lines are active in order to provide a systems and methods for improving dynamic random access memory (DRAM) by employing a variable array architecture as taught by Kirihata ([0002]).

Regarding claim 17, Hidaka and Kirihata together disclose all the elements of claim 16 as above and through Hidaka further the first number of MIO lines are associated with a first data terminal region of the memory bank and the second number of MIO lines are associated with a second, different data terminal region of the 

Regarding claim 18, Hidaka and Kirihata together disclose all the elements of claim 16 as above and through Hidaka further the controller is configured to: generate a first control signal to activate the first number of MIO lines; and generate a second, different control signal to activate the second number of MIO lines (Fig. 5 or another embodiment Fig. 11 shows generating control signals CSI and/or /CSI to activate far or near GIO lines).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20010019512) in view of Kirihata et al. (US 20050144373) and Ko (US 20050105363).

Regarding claim 20, Hidaka and Kirihata together disclose all the elements of claim 16 as above but they do not explicitly show the controller includes a signal generator comprising a number of delay elements.
However Ko teaches the controller includes a signal generator comprising a number of delay elements (Fig. 4).
. 

Allowable Subject Matter
Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 1/27/2022, with respect to the rejections of independent claims 1, 10 and 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirihata et al. (US 20050144373).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/2/2022